 1
                                                        THE HONORABLE ROBERT J. BRYAN
 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 9                                     AT TACOMA
10   JOSEPH D’AMICO, an individual; FORT              No. 3:20-cv-05253
11   DISCOVERY CORP., a Washington
     corporation, and SECURITY SERVICES
12   NORTHWEST, INC., a Washington
     corporation.                                      JOINT MOTION FOR MODIFICATION
13                                                     OF CASE SCHEDULE AND TRIAL
                            Plaintiffs,                CONTINUANCE
14
             vs.
15
     JEFFERSON COUNTY, a Washington
16   county; DAVID STANKO; ROBERT GEBO;
     KATHLEEN KLER; DAVID SULLIVAN;
17
     KATE DEAN; and GREG BROTHERTON,
18
                            Defendants.
19

20
               Pursuant to CR 16 and 40 the parties jointly and request that the Court continue all
21
     pending matters in the case schedule 90 days and continue the trial to November 2021. This
22
     joint motion is based on a significant medical event experienced by Plaintiffs’ lead counsel
23

24   in this case.

25

26
       JOINT MOTION FOR MODIFICATION OF                      20 Sixth Ave NE, Issaquah, WA 98027
       CASE SCHEDULE AND TRIAL                               P. 425.837.4717 | F. 425.837.5396
       CONTINUANCE - 1
 1            Greg Overstreet is Fort Discovery Corporation (“Fort Discovery”) and Security

 2   Services North West, Inc. (“SSNW”) in-house counsel. Mr. Overstreet is the Plaintiffs’
 3   counsel that is most familiar with the facts in the case, and in some regards the individual
 4
     the person most knowledgeable regarding certain key facts, the status of plaintiffs’
 5
     discovery, and has been taking the lead for plaintiffs in discovery, depositions, and
 6
     responding to summary judgment motions.
 7
              Mr. Overstreet recently had emergency surgery during which it was discovered that
 8
     he has colon cancer. Mr. Overstreet’s is currently scheduled to start chemotherapy treatment
 9
     the week of March 8. There will be six sessions that last two weeks each. It is unclear
10

11   whether he will be able to assist at all during that time and if he can assist, how much he will

12   be able to assist. Plaintiffs need the additional time to retain additional help to work on the

13   case and to get Mr. Overstreet’s co-counsel in a position where they will be able to

14   prosecute the claims.

15            In light of the above, Defendants and Plaintiffs have agreed to continue the current
16   case schedule deadlines 90 days, assuming that is agreeable to the Court. Defendants trial
17
     counsel’s current trial schedule makes it so that he is not available to try the case until
18
     November. As a result, the parties have agreed to continue the trial date to November, again
19
     assuming that is acceptable to the Court.
20

21

22

23

24

25

26
       JOINT MOTION FOR MODIFICATION OF                        20 Sixth Ave NE, Issaquah, WA 98027
       CASE SCHEDULE AND TRIAL                                 P. 425.837.4717 | F. 425.837.5396
       CONTINUANCE - 2
 1          DATED this 26th day of February, 2021.

 2

 3   CARSON NOEL, PLLC                        KEATING, BUCKLIN & McCORMACK,
     Attorneys for Plaintiffs                 INC., P.S.
 4                                            Attorneys for Defendants

 5
     By s/ Wright A. Noel                     By s/ Andrew Cooley
 6   Wright A. Noel, WSBA #25264              Andrew Cooley, WSBA #15189
     By s/ Stacy Goodman                      801 Second Avenue, Suite 1210
 7   Stacy Goodman, WSBA # 39287              Seattle, WA 98104
 8   20 Sixth Avenue NE,                      Phone: (206) 623-8861
     Issaquah, WA 98027                       Fax: (206) 223-9423
 9   Phone: 425-837-4717 ext. 106             Email: acooley@kbmlawyers.com
     Fax: 425-837-5396
10   E-mail: wright@carsonnoel.com
     E-mail: stacy@carsonnoel.com
11

12
                                              JEFFERSON COUNTY PROSECUTING
13                                            ATTORNEY’S OFFICE
                                              Attorneys for Defendants
14

15
                                              By s/ Philip C. Hunsucker
16                                            Philip C. Hunsucker, Chief Civil Deputy
                                              Prosecuting Attorney, WSBA #48692
17                                            PO Box 1220
                                              Port Townsend, WA 98368
18                                            Phone: (360) 385-9219
                                              Fax: (206) 223-9423
19                                            Email: phunsucker@co.jefferson.wa.us
20

21

22

23

24

25

26
       JOINT MOTION FOR MODIFICATION OF                 20 Sixth Ave NE, Issaquah, WA 98027
       CASE SCHEDULE AND TRIAL                          P. 425.837.4717 | F. 425.837.5396
       CONTINUANCE - 3
